Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Applicant’s Request for Reconsideration dated September 24, 2020 is acknowledged.
Claims 1-9, 11, 15-17, 20-33, 38-44 and 50-58 are pending.
Claims 10, 12-14, 18, 19, 34-37 and 45-49 are cancelled.
Claims 1-9, 11, 15-17, 20, 38-44, 50-55 and 57 are currently amended.
Claims 22-33 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim.
Claims 1-9, 11, 15-17, 20, 21, 38-44 and 50-58 as filed on September 24, 2020 are pending and under consideration to the extent of the elected species, e.g., the species of biguanide compound is metformin and the species of enteric coating is Eudragit® FS.
This action is made FINAL.

Withdrawn Objections / Rejections
In view of the amendment of the claims, all previous claim objections are withdrawn, all previous claim rejections under 35 USC 112(d) are withdrawn, all previous claim rejections 
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 24, 2020 was considered.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of 35 U.S.C. 112 (pre-AIA ).  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 61/749,307, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for one or more claims of this application.
The prior-filed application does not disclose a dosage form comprising a 3 to 8 wt% enteric coating comprising the first copolymer and the second copolymer with the dissolution kinetics at pH 6.8 of claim 1, does not disclose 60% and 40% as recited in claim 52, does not 
The earliest date available to the pending claims is January 3, 2014.      

	
New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 56 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
	Claim 56 recites a plurality of enterically-coated microspheres, however, claim 1 from which claim 56 depends recites about 3 to 8 wt% enteric coating with respect to the core.  The specification does not support this combination of features because the specification discloses up to 20 or 30%, from 20 to 50 wt% for granules and other multi-particulate dosage forms.  See paragraphs [0015] and [00155].


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9, 11, 15-17, 20, 21, 38-44 and 50-58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	Claim 1 recites “the composition” in the final wherein clauses drawn to in vitro dissolution kinetics.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-9, 11, 15-17, 20, 21, 38-44 and 50-58 are included in this rejection because they depend from claim 1.
 	Claim 52 recites percentages without providing a basis for the determination thereof, e.g., by weight with respect to the acrylate content of the coating, and the specification does not remedy the ambiguity (e.g., paragraphs [0023], [00165], [0257], [0294], [0327] and [0341]).
Claims 53 and 54 recite ratios without providing a basis for the determination thereof, e.g., by weight, and the specification does not remedy the ambiguity (e.g., paragraphs [0023] and [00165]).

Maintained Grounds of Rejection / New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-9, 11, 21, 38-44, 50-55 and 58 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fayad et al. (US 2014/0294951, filed October 26, 2012, IDS reference filed October 14, 2015) as evidenced by Fawzi et al. (US 5,068,110, of record) in view of Vidon et al. “Metformin in the digestive tract,” Diabetes Research and Clinical Practice 4:223-29, 1988, of record; Ibekwe et al. “A comparative in vitro assessment of the drug release performance of pH-responsive polymers for ileo-colonic delivery,” International Journal of Pharmaceuticals 308:52-60, 2006, of record; and Anonymous (EP 2,283,830, published February 16, 2011).
	Fayad teach oral pharmaceutical compositions comprising combinations of medicaments that act synergistically on the ileal brake and the manifestation of metabolic syndrome (title; abstract; paragraphs [0449] and [0475]).  The composition comprises a mimitic of RYGB and for example metformin (biguanide); each tablet would contain about 500 mg of the ileal hormone releasing substance and 25 to 50 mg of metformin (paragraphs [0219]-[0220]), as required by instant claims 21 and 58.  The metformin may be immediate or controlled release (claim 246).  
	The actions of the mimitic of RYGB are in the distal GI tract, principally in the ileum (downstream of the duodenum, jejenum) (paragraphs [0011] and [0193]), as required by instant claim 55. 
	Dosage forms that will release in the ileum are formed by coating the ileal brake hormone release substance with an enteric coating; enteric coatings can consist of a single composition, or can comprise two or more compositions, e.g., two or more polymers (paragraph [0199]).  Methyl methacrylates or copolymers of methacrylic acid and methyl methacrylate are preferred materials having a pH dissolution profile that delays release in vivo of the majority of the ileal brake hormone releasing substance until the dosage form reaches the ileum (paragraph [0201]).  For example, EUDRAGIT L100 (second copolymer) and EUDRAGIT S100 can be used, either alone or in combination; EUDRAGIT L100 dissolves at pH 6 and upwards and comprises 48.3% as required by instant claims 52-54.  As the pH at which the coating begins to dissolve increases, the thickness necessary to achieve ileum-specific delivery decreases; when the ratio of L100:S100 is high the thickness is 150 to 200 microns and when the ratio L100:S100 is low the thickness is 80-120 microns (paragraph [0202]).
	The term “delays the release in vivo" means for example substantially all of the ileal brake hormone releasing substance remains unreleased in vivo prior to the dosage form arriving at a the ileum (ensures passage of through the stomach and release beyond the duodenum) (paragraph [0194]).  Generally, at least 50%, at least 95% of the total amount of the ileal brake hormone releasing substance is released in the ileum (paragraph [0079]).
	Fayad do not teach the enteric coating comprises a first copolymer comprising methyl acrylate, methyl methacrylate and methacrylic acid (EUDRAGIT FS) and coats the core at about 3 to 8 wt%, wherein less than 5% metformin releases in 0.1 N HCl for 2 hours, a lag phase of at least about 10 minutes after contacting a pH of 6.8, at least 60% releases within 60 minutes and at least 90% releases within 120 minutes as required by claim 1.
	Fayad do not teach 75 to 100% release within 90 minutes as required by claim 2.
	Fayad do not teach the enteric coating is applied to about a 3 to 7% weight gain as required by claim 3.
	Fayad do not teach the enteric coating is applied to about a 3 to 6% weight gain as required by claim 4.

Fayad do not teach the enteric coating is applied to about a 3.8% weight gain as required by claim 6.
Fayad do not teach 75% release within 90 minutes as required by claim 7.
Fayad do not teach 100% release within 90 minutes as required by claim 8.
	Fayad do not teach the first enteric polymer comprises poly(methyl acrylate co-methyl methacrylate-co-methacrylic acid) 7:3:1 (EUDRAGIT FS 30D as disclosed in paragraph [0257]) as required by claims 9 and 52-54.	
	Fayad do not teach the second enteric polymer comprises poly(methacrylic acid-co-ethyl acrylate) 1:1 (EUDRAGIT L30 D-55 as disclosed in paragraph [0257]) as required by claims 11 and 52-54.
Fayad do not teach a lag phase of at least about 15 minutes as required by claim 38.
Fayad do not teach a lag phase of at least about 20 minutes as required by claim 39.
Fayad do not teach greater than 95% release about 90 to 120 minutes after contacting the pH of 6.8 as required by claim 40.
Fayad do not teach greater than 98% release about 90 to 120 minutes after contacting the pH of 6.8 as required by claim 41.
Fayad do not teach greater than 99% release about 90 to 120 minutes after contacting the pH of 6.8 as required by claim 42.
Fayad do not teach 100% release about 90 to 120 minutes after contacting the pH of 6.8 as required by claim 43.
Fayad do not teach less than 15% e release during the lag phase as required by claim 44.

Fayad do not teach the enteric coating is applied to about a 4.5 to 6% weight gain as required by claim 51.
These deficiencies are made up for in the teachings of Vidon, Ibekwe and Anonymous.
Vidon teach metformin is absorbed from the duodenum, jejunum and ileum (abstract).
Ibekwe assess the drug release performance of pH-responsive polymers for ileo-colonic delivery (title).  The pH dependent approach is based on the pH differential along the GI tract increasing from 6.6 in the proximal small bowel to a peak of about 7.5 in the terminal ileum, followed by a fall in pH to 6.4 in the colon; the polymers begin to dissolve in the ileum (paragraph bridging pages 52-53; page 57, lhc, 1st full paragraph).  EUDRAGIT S which is soluble at pH > 7.0 is most commonly used, however, new polymer EUDRAGIT FS comprising a methacrylic acid, methyl acrylate and methyl methacrylate copolymer and reported to have a similar pH dissolution threshold to EUDRAGIT S was found to be more appropriate for drug delivery to the ileo-colonic region than EUDRAGIT S (paragraph bridging pages 52-53; abstract), as required by instant claims 9 and 52.  To assess the optimal polymer film thickness, tablets were coated to weight gains of 3, 4, 5, 7, or 9% as shown in Figure 1; a weight gain of 5% corresponds to a coating thickness of 84 ± 4 microns (page 54, “2.4 Film coating”; Figure 1):

    PNG
    media_image1.png
    569
    951
    media_image1.png
    Greyscale

, as required by instant claims 3-6, 50 and 51.  Figure 1 shows in vitro dissolution profiles for EUDRAGIT FS 30 D coated tablets in pH 7.2 as a function of coating thickness (TWG) following a 2 hour exposure to acid (Figure 1, caption; page 54, section 2.3.4 “Eudragit FS aqueous coating dispersion), as required by instant claims 9 and 52-54.  
Anonymous teaches oral enteric-coated dosage forms characterized in being stable at lower pH and in having an accelerated dissolution profile at higher pH; the enteric coating comprises a mixture of EUDRAGIT® FS 30D and EUDRAGIT® L30 D-55 at a ratio of about 50/50 to 55/45 (title; abstract; paragraphs [0009], [0023], [0028] and [0033]-[0038]; claims), as required by instant claims 9, 11 and 52-54.  The optimal release is realized when the capsules disintegrate at a pH of about 6.8 within 1 hour; the capsules are stable for at least 2 hours in 0.1 N HCl (paragraphs [0026] and [0032]), as required by instant claims 2, 7, 8 and 40-43.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to formulate the composition of Fayad comprising an ileal hormone release substance, the actions of which are in the distal GI tract/ileum, and metformin such that both actives are released in the ileum because Vidon teach metformin is absorbed in the ileum.  There would be a 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute EUDRAGIT FS 30D as taught by Ibekwe for EUDRAGIT S as taught by Fayad because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  One of ordinary skill in the art would have been motivated to make the substitution because Ibekwe teach EUDRAGIT FS (methacrylic acid, methyl acrylate and methyl methacrylate copolymer) is more appropriate for drug delivery to the ileo-colonic region than EUDRAGIT S.  There would be a reasonable expectation of success because Ibekwe teach EUDRAGIT FS is reported to have a similar pH dissolution threshold to EUDRAGIT S which is soluble at pH > 7.0.  Ibekwe also teaches EUDRAGIT S to dissolve at pH 7 and upwards.  Additionally and/or alternatively, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the enteric polymer composition of Fayad comprising EUDRAGIT polymers to further include EUDRAGIT FS 30 D because “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See MPEP § 2144.06.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the thickness of the enteric coating of the metformin active, said enteric coating comprising EUDRAGIT FS 30D, because Ibekwe teach the thickness controls the prima facie obvious to optimize result-effective variables within prior art conditions or through routine experimentation.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the enteric coating of the metformin dosage of Fayad in view of Vidon and Ibekwe to comprise mixtures to comprise a mixture of EUDRAGIT FS 30D and EUDRAGIT L30 D-55 at a ratio of about 50/50 to 55/45 (about 60/40 because about permits some tolerance) as taught by Anonymous because this coating provides optimal release at a pH of about 6.8.  There would be a reasonable expectation of success because the enteric coatings of Fayad may comprise combinations of Eudragit S and Eudragit L in order to modulate the pH of the release of the active.
Regarding the properties recited by claims 1, 2, 7, 8 and 38-44 of stability in 0.1 N HCl, of an onset of release, of a lag phase duration, of a drug release duration, all that is required to achieve these properties is the structure of a metformin core coated to a weight gain in the range of about 3 to 8 wt% with a delayed release enteric coating comprising EUDRAGIT FS (elected species) 30D and EUDRAGIT L30 D-55 as required by the dependent claims and as rendered obvious by the combined teachings of Fayad in view of Vidon, Ibekwe and Anonymous.  Additionally, Fayad as a whole is drawn to targeted release in the ileum (distal small intestine as evidenced by paragraph [0074] of the instant specification) achieved by enteric coatings which, as illustrated by Ibekwe, provide sigmoidal release profiles characterized by an initial lag phase .

Claims 1-9, 11, 15-17, 20, 21, 38-44, 50-55 and 58 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fayad et al. (US 2014/0294951, filed October 26, 2012, IDS reference filed October 14, 2015) as evidenced by Fawzi et al. (US 5,068,110, of record) in view of Vidon et al. “Metformin in the digestive tract,” Diabetes Research and Clinical Practice 4:223-29, 1988, of record; Ibekwe et al. “A comparative in vitro assessment of the drug release performance of pH-responsive polymers for ileo-colonic delivery,” International Journal of Pharmaceuticals 308:52-60, 2006, of record; and Anonymous (EP 2,283,830, published February 16, 2011) as applied to claims 1-9, 11, 21, 38-44, 50-55 and 58  above, and further in view of Devane (US 2006/0222709, published October 5, 2006, of record) and Colorcon “SURETERIC Product Information,” 2011, of record.
The teachings of Fayad, Vidon, Ibekwe and Anonymous have been described supra.

	They do not teach a seal coating between the core and the enteric coating, and a total coating thickness of at least about 4.5 to 6% weight gain as required by claim 16.
	They do not teach the seal coating comprises hypromellose, polyethylene glycol 400, polysorbate 80, triacetin, talc or a combination thereof as required by claim 17.
	They do not teach metformin HCl as required by claim 20.
These deficiencies are made up for in the teachings of Devane and Colorcon.
	Devane teach compositions comprising metformin, e.g., metformin HCl, and at least one pharmaceutically acceptable ingredient to control the release of metformin, wherein following administration the release of metformin is distal to the GI sites to achieve systemic absorption, e.g., bypassing the stomach and upper small intestine (abstract; paragraphs [0025], [0041], [0049] and [0051]-[0053]), as required by instant claim 20.  Optimization of the metformin release profile can delay release of the metformin such that release can occur in sites distal to the duodenum, the release of metformin can occur in sites distal to the jejunum and still yet in another example the release of metformin can occur in sites distal to the ileum (paragraph [0125]).  The modified-release formulations may comprise a rapid release core and a membrane; a barrier or sealant can be provided between the core and the membrane (paragraph [0284]), as required by instant claims 15 and 16.  The membrane can comprise EUDRAGIT S and EUDRAGIT L as single components or in combination in any ratio; these polymers are gastroresistant and enterosoluble (paragraph [0091]).  The sealant or barrier may comprise hydroxypropyl methylcellulose (hypromellose) and is generally not intended to modify the as required by instant claim 17.  Suitable sealants include OPADRY WHITE Y-1-7000 available from Colorcon (paragraph [0110]).
	Colorcon teach when used as subcoat prior to delayed release enteric coating, OPADRY WHITE Y-1-7000 is applied at a weight gain of 1 to 2% to provide a uniform coating surface, reducing the effect of possible substrate imperfections (page 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the composition of Fayad in view of Vidon Ibekwe and Anonymous comprising EUDRAGIT FS 30D and EUDRAGIT L30 D-55 enteric coated metformin for release in the distal GI tract/ ileum to further include a barrier or sealant inclusive of hydroxypropyl methylcellulose (hypromellose) and/or OPADRY WHITE Y-1-7000 as taught by Devane between the metformin core and the enteric coating at a weight gain of 1 to 2% as taught by Colorcon in order to provide a uniform coating surface, reducing the effect of possible substrate imperfections.  There would be a reasonable expectation of success because Devane teach the sealant or barrier is generally not intended to modify the release of metformin and Devane teach the sealant or barrier is suitable for compositions comprising enteric coated metformin suitable for delivery to sites distal to the duodenum which includes the ileum.  And as elaborated supra, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the thickness of the enteric coating, said enteric coating comprising EUDRAGIT FS 30D and EUDRAGIT L30 D-55, because Ibekwe teach the thickness controls the dissolution profile and because Fayad teach as the pH at which the coating begins to dissolve increases, e.g., the target pH increases, the thickness necessary to achieve ileum-specific delivery decreases.
.


Claims 1-9, 11, 15-17, 20, 21, 38-44 and 50-58 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Devane (US 2006/0222709, published October 5, 2006, of record) as evidenced by Evonik Industries product information for Eudragit® S 100 and for Eudragit® S 12.5, printed 2015, of record, in view of Fayad et al. (US 2014/0294951, filed October 26, 2012, IDS reference filed October 14, 2015); Ibekwe et al. “A comparative in vitro assessment of the drug release performance of pH-responsive polymers for ileo-colonic delivery,” International Journal of Pharmaceuticals 308:52-60, 2006, of record; Anonymous (EP 2,283,830, published February 16, 2011); and Colorcon “SURETERIC Product Information,” 2011, of record.
	Devane teach methods and formulations for delivering effective concentrations of metformin hydrochloride (biguanide) further comprising at least one pharmaceutically acceptable ingredient to control the release of the metformin, wherein following administration, the release of metformin is distal to the gastrointestinal sites to achieve systemic absorption of metformin (abstract, paragraph [0025]), as required by instant claim 20.  A single dose can be formulated to comprise inter alia about 400 or about 600 mg metformin (paragraph [0120]), as required by instant claim 57.
jejunum, ileum), the release of metformin can occur in sites distal to the jejunum (ileum) and still yet in another example the release of metformin can occur in sites distal to the ileum (paragraph [0125]), as required by instant claim 55.  Modified and/or delayed release profiles show negligible release, i.e., less than 10%, for at least 2 hours in pH media less than or equal to pH 5 and, further for example, in pH media less than or equal to pH 6.5 (paragraph [0124]; Examples 1-3).  As shown in Example 3, the release media has a pH of 6.8.  Delayed release tablets based on coating 1 comprising EUDRAGIT L (second copolymer) release greater than 75% metformin after 2 hours (paragraphs [0146], [0158] and [0161]).
The modified-release formulations may comprise a rapid release core and a membrane; a barrier or sealant can be provided between the core and the membrane (paragraph [0284]), as required by instant claims 15 and 16.  The membrane can comprise EUDRAGIT S and EUDRAGIT L as single components or in combination in any ratio; these polymers are gastroresistant and enterosoluble (paragraph [0091]).  Ratios of ammonio methacrylate copolymer (e.g., EUDRAGIT RS) to methacrylic acid copolymer can range from about 99:1 to 20:80; the ratio can be modified to modify the rate of drug release (paragraphs [0094]-[0095]), as required by instant claims 52-54.  The sealant or barrier may comprise hydroxypropyl methylcellulose (hypromellose) and is generally not intended to modify the release of metformin (paragraph [0109]), as required by instant claim 17.  Suitable sealants include OPADRY WHITE Y-1-7000 available from Colorcon (paragraph [0110]).
EUDRAGIT L (second copolymer) is an anionic polymer synthesized from methacrylic acid and methacrylic acid methyl esters (methacrylic acid copolymer) soluble above pH 5.0 optimize) the relative amounts of EUDRAGIT S and EUDRAGIT L to adjust the pH at which the coating is soluble.  As per MPEP § 2144.05 II, it is prima facie obvious to optimize result-effective variables within prior art conditions or through routine experimentation.
The amount of polymer to be used in the membrane-controlled formulations can be adjusted to achieve the desired drug delivery properties, including the amount of drug to be delivered, the rate and location of drug delivery, the time delay of drug release, and the size of the multiparticulates in the formulation; the amount of polymer applied can provide an about 10% to about 100% weight gain to the cores (paragraph [0105]).  Regarding instant claims 3-6, 50 and 51 which recite ranges for the weight gain of the enteric coating, the qualifier “about” permits some tolerance, as per MPEP § 2144.05 I a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985), and as per MPEP § 2144.05 II it is prima facie obvious to optimize result-effective variables within prior art conditions or through routine experimentation.  
The oral dosage form includes tablets and capsules (paragraph [0111]), as required by instant claims 21 and 58.  In certain embodiments, the metformin can be provided in a multiparticulate membrane-controlled formulation; the core seed has an average diameter in the range of about 0.4 to about 1.1 mm (encompasses microspheres at least because 0.4 mm = 400 microns) (paragraph [0085]), as required by instant claim 56.

	Devane does not teach the first enteric polymer comprises poly(methyl acrylate co-methyl methacrylate-co-methacrylic acid) 7:3:1 (EUDRAGIT FS 30D as disclosed in paragraph [0257]) as required by claims 9 and 52-54.	
	Devane does not teach the second enteric polymer comprises poly(methacrylic acid-co-ethyl acrylate) 1:1 (EUDRAGIT L30 D-55 as disclosed in paragraph [0257]) as required by claims 11 and 52-54.
	Devane does not teach a total coating thickness (enteric + seal) of at least about 4 to 8% weight gain as required by claim 15.
	Devane does not teach a total coating thickness (enteric + seal) of at least about 4.5 to 6% weight gain as required by claim 16.
These deficiencies are made up for in the teachings of Fayad, Ibekwe, Anonymous and Colorcon.
The teachings of Fayad have been described supra.  Fayad teach as the pH at which the enteric coating begins to dissolve increases, the thickness necessary to achieve ileum-specific delivery decreases; when the ratio of EUDRAGIT L100:EUDRAGIT S100 is high the thickness is 150 to 200 microns and when the ratio L100:S100 is low the thickness is 80-120 microns (paragraph [0202]).
The teachings of Ibekwe have been described supra.  Ibekwe teach new polymer EUDRAGIT FS 30D comprising a methacrylic acid, methyl acrylate and methyl methacrylate copolymer, reported to have a similar pH dissolution threshold to EUDRAGIT S, was found to as required by instant claims 9 and 52-54.  
The teachings of Anonymous have been described supra.  Anonymous teaches a mixture of EUDRAGIT® FS 30D and EUDRAGIT® L30 D-55 at a ratio of about 50/50 to 55/45 (title; abstract; paragraphs [0009], [0023], [0028] and [0033]-[0038]; claims), as required by instant claims 9, 11 and 52-54.  The optimal release is realized when the capsules disintegrate at a pH of about 6.8 within 1 hour; the capsules are stable for at least 2 hours in 0.1 N HCl (paragraphs [0026] and [0032]), as required by instant claims 2, 7, 8 and 40-43.  
Colorcon teach when used as subcoat prior to delayed release enteric coating, OPADRY WHITE Y-1-7000 is applied at a weight gain of 1 to 2% to provide a uniform coating surface, reducing the effect of possible substrate imperfections (page 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made that although Devane provides a general motivation to optimize amount of enteric polymer to be used in order to achieve the desired drug delivery properties, including the amount of drug to be delivered, the rate and location of drug delivery, the time delay of drug release, and the size of the multiparticulates in the formulation, Fayad provides a specific motivation to optimize the amount of enteric polymer to achieve ileum-specific delivery using combinations of EUDRAGIT L and EUDRAGIT S, wherein thinner coatings are needed when the amount of EUDRAGIT S is present relative to EUDRAGIT L because EUDRAGIT S dissolves at a higher pH.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the enteric coating of Devane comprising a blend of EUDRAGIT L and EUDRAGIT S to substitute EUDRAGIT FS for the EUDRAGIT S because Ibekwe teach the 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the enteric coating of the metformin dosage of Devane in view of Fayad and Ibekwe to comprise a mixture of EUDRAGIT FS 30D and EUDRAGIT L30 D-55 at a ratio of about 50/50 to 55/45 (about 60/40 because about permits some tolerance) as taught by Anonymous because this coating provides optimal release at a pH of about 6.8.  There would be a reasonable expectation of success because the enteric coatings of Devane may comprise combinations of Eudragit S and Eudragit L in order to modulate the pH of the release of the active.Regarding the property of release in 0.1 N HCl recited by claim 1, all that is required to achieve this property is to employ a delayed release material that is an enteric polymer coated to a weight gain consistent with the teachings Devane in view of Fayad, Ibekwe and Anonymous.  In further support of this presumption, Devane teaches modified and/or delayed release profiles show negligible release, i.e., less than 10%, for at least 2 hours in pH media less than or equal to pH 5 and, further for example, in pH media less than or equal to pH 6.5 (paragraph [0124]; Examples 1-3).  And Anonymous teaches combinations of the enteric polymers as required by the dependent claims are characterized by the property of stability for at least 2 hours in 0.1 N HCl.
With regard to the functional property limitations of a lag phase of at least about 10 minutes, 15 minutes, 20 minutes after contacting a pH of 6.8, wherein said dosage releases at least 60% within 60 minutes and wherein said dosage releases at least 90% within 120 minutes, about 75 to 100% within 90 minutes, about 75% within 90 minutes, about 100% within 90 claims 1, 2, 7, 8 and 38-43, all that is required to achieve these properties is the structure of a metformin core coated to a weight gain in the range of about 3 to 8% with a delayed release enteric coating comprising EUDRAGIT FS 30D and EUDRAGIT L30 D-55 as required by the dependent claims and as rendered obvious by the combined teachings of Devane in view of  Fayad, Ibekwe and Anonymous.  In further support of this presumption Anonymous expressly teach the claimed combination of enteric polymers to release 100% of the coated drug within 1 hour at pH 6.8.  Additionally, targeted release is achieved by enteric coatings which, as illustrated by Ibekwe, provide sigmoidal release profiles characterized by an initial lag phase followed by a rapid release phase.  And Devane teach the modified release dosages inclusive of the enteric membrane controlled dosage forms show negligible release at pH less than or equal to pH 5, at pH less than or equal to pH 6.5 (paragraph [0124]; Examples 1-3).  As shown in Example 3, the target release media has a pH of 6.8.  
With regard to the limitation of claim 44 wherein said dosage form releases less than 15% during the lag phase, because Devane in view of Ibekwe and Anonymous render obvious the instantly claimed metformin oral dosage core coated with the instantly claimed enteric coating for delivery to distal gastrointestinal sites, the dosage forms of the prior art must also encompass this property.  In further support of this presumption, Ibekwe illustrate no release during the lag phase when employing EUDRAGIT FS 30D as an enteric polymer coated to weight gains of 3 to 9%.
Regarding claims 15 and 16, it would have been obvious to one of ordinary skill in the art at the time the invention was made to employ the barrier or sealant inclusive of hypromellose) and/or OPADRY WHITE Y-1-7000 as taught by Devane between the metformin core and the enteric coating at a weight gain of 1 to 2% as taught by Colorcon in order to provide a uniform coating surface, reducing the effect of possible substrate imperfections.  There would be a reasonable expectation of success because Devane teach the sealant or barrier is generally not intended to modify the release of metformin and Colorcon teach a weight gain of 1 to 2% is suitable prior to enteric coating.


Claims 1-9, 11, 15-17, 20, 21, 38-44 and 50-58 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kusaki et al. (US 2007/0196399, published August 23, 2007, of record) in view of Devane (US 2006/0222709, published October 5, 2006, of record) as evidenced by Evonik Industries product information for Eudragit® S 100 and for Eudragit® S 12.5, printed 2015, of record, Ibekwe et al. “A comparative in vitro assessment of the drug release performance of pH-responsive polymers for ileo-colonic delivery,” International Journal of Pharmaceuticals 308:52-60, 2006, of record; Anonymous (EP 2,283,830, published February 16, 2011); and Colorcon “SURETERIC Product Information,” 2011, of record.
	Kusaki teach enteric-coated preparations covered with an enteric coating material for site-specific delivery of a drug to a site within the small intestine; no dissolution of the drug is observed in a first (aqueous) fluid of pH 1.2 while dissolution of the drug is observed in a second fluid of pH 6.8 20 minutes or later from the start of the Dissolution test (lag phase of at least about 10 minutes, at least about 20 minutes) (title; abstract; paragraphs [0018], [0036] and [0054]-[0056]; claim 1), as required by instant claims 2, 38, 39 and 44.  No dissolution means as required by instant claim 55.
	No limitation is imposed on the drug (paragraph [0020]).  
	Enteric coating materials include inter alia acrylic such as copolymer of methacrylic acid and ethyl acrylate and copolymer of methacrylic aid and methyl methacrylate (EUDRAGIT L and S) (paragraphs [0022], [0026], [0047] and [0053]; Tables 1 and 2; claim 2).  Enteric materials may be used singly or in admixture (paragraph [0029]).  EUDRAGIT S (Example 5) has a lag time of 60 minutes in the second fluid however EUDRAGIT L (Comparative Example 3) (second copolymer) has a lag time of 5 minutes in the second fluid (Table 2).  Preferred enteric coating materials include hydroxypropylmethyl cellulose acetate succinate (HPMCAS) (paragraphs [0023], [0025], [0027], [0041]-[0045], [0054]; Tables 1 and 2; Figure 1).  As shown in Table 2 and in Figure 1, the HPMCAS dosage of Example 1has a lag time of 30 minutes in the second fluid and has released 100% of the drug within 90 to 120 minutes, has released about 100% of the drug at 60 minutes, and has released about 100% of the drug at 30 minutes, as required by instant claims 2, 7, 8 and 40-45.
	The preparations may include a tablet, a granule (microsphere), a fine granule and a capsule (paragraph [0035]), as required by instant claims 21, 56 and 58.  The amount of enteric coating applied to the surface of the solid preparation may be from 3 to 100 wt% of the preparation (paragraph [0035]), as required by instant claims 3-6, 50 and 51.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 I.  When the amount is less than 3 wt%, sufficient acid resistance and lag time may not be attained and when the amount is more than 100 wt%, the coating may not dissolve in the intestine (paragraph [0035]).  Optimization of such result-effective variables within prior art conditions or through routine experimentation is prima facie obvious.  See MPEP 2144.05 II.
	Kusaki do not teach a core comprising metformin or a salt thereof and an enteric coating comprising a first copolymer comprising methyl acrylate, methyl methacrylate and methacrylic acid (EUDRGIT FS) as required by claim 1.
	Kusaki do not teach the first copolymer comprises poly(methyl acrylate co-methyl methacrylate-co-methacrylic acid) 7:3:1 (EUDRAGIT FS 30D as disclosed in paragraph [0257]) as required by claims 9 and 52-54.
	Kusaki do not teach the second copolymer comprises poly(methacrylic acid-co-ethyl acrylate) 1:1 (EUDRAGIT L30 D-55 as disclosed in paragraph [0257]) as required by claims 11 and 52-54.
	Kusaki do not teach a seal coating, providing a total coating thickness of about 4 to 8 wt% as required by claim 15.
	Kusaki do not teach a seal coating, providing a total coating thickness of about 4.5 to 6 wt% as required by claim 16.
	Kusaki do not teach the seal coating comprises hypromellose, polyethylene glycol 400, polysorbate 80, triacetin, talc or a combination thereof as required by claim 17.
	Kusaki do not teach metformin hydrochloride as required by claim 20.
	Kusaki do not teach 60% of the first copolymer and 40% of the second copolymer as required by claim 52.

	Kusaki do not teach a ratio of 6:4 to 4:6 as required by claim 54.
	Kusaki do not teach either 400 or 600 mg metformin as required by claim 57.
These deficiencies are made up for in the teachings of Devane, Ibekwe, Anonymous and Colorcon.
	The teachings of Devane have been described supra.
	The teachings of Ibekwe have been described supra.
	The teachings of Anonymous have been described supra.
	The teachings of Colorcon have been described supra.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute metformin / metformin HCl as taught by Devane for the drug in the enteric-coated preparations of Kusaki because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  One of ordinary skill in the art would have been motivated to make the substitution because Devane teach metformin is a species of drug for which site-specific intestinal targeting is desired.  There would be a reasonable expectation of success because Kusaki teach the preparations may comprise any drug.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute EUDGRAGIT FS 30D as taught by Ibekwe for the EUDGRAGIT S as taught by Kusaki because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  One of ordinary skill in the art would have been motivated to make the substitution because Ibekwe teach EUDRAGIT FS is more appropriate for drug delivery to the ileo-colonic region than EUDRAGIT S.  There would be a reasonable expectation of success because Kusaki teach the preparations may comprise any 
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the enteric coating of the dosage forms of Kusaki in view of Devane and Ibekwe to comprise a mixture of EUDRAGIT FS 30D and EUDRAGIT L30 D-55 at a ratio of about 50/50 to 55/45 (about 60/40 because about permits some tolerance) as taught by Anonymous because this coating provides optimal release at a pH of about 6.8.  There would be a reasonable expectation of success because Kusaki embrace the presence of Eudragit S, Eudragit L, and mixtures thereof in the enteric coating and because Kusaki, as a whole, is drawn to enteric-coated preparations with site specific delivery which dissolve at pH 6.8.  Additionally, Devane evidence such Eudragit S and Eudragit L mixtures are suitable for enterically coating metformin dosages.  Furthermore, it would have been prima facie obvious to optimize the ratio as exemplified by Anonymous in order to achieve the desired release profile.  
Regarding claims 15-17, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the enteric / EUDRAGIT FS 30D and EUDRAGIT L30D-55 coated metformin preparations of Kusaki in view of Devane, Ibekwe and Anonymous to further comprise a barrier or sealant comprising for example hypromellose or OPADRY as taught by Devane because Devane teach enteric / EUDGRATIT coated metformin preparations may comprise such a sealant and because Colorcon teach an OPADRY subcoat to provide a uniform coating surface thereby reducing the effect of possible substrate imperfections.  In view of Colorcon, it would have been obvious to one of ordinary skill in the time the invention was made to include the barrier or sealant at a weight gain of 1 to 2% to provide a uniform coating surface.  Therefore, the combined teachings of Kusaki and Colorcon teach combined coating prima facie obviousness.  See MPEP 2144.05 I.
Regarding claim 57, it would have been obvious to one of ordinary skill in the art at the time the invention was made to formulate the enteric / EUDGRAGIT FS30D EUDRAGIT L30 D-55 coated metformin preparations of Kusaki in view of Devane, Ibekwe and Anonymous to comprise about 400 or about 600 mg metformin as taught by Devane because this is a suitable dosage for enteric coated ileum targeted metformin.

Response to Arguments:  Claim Rejections - 35 USC § 103
Applicant’s arguments have been fully considered but they are not persuasive.
	Regarding the rejections over Fayad at pages 11-13, Applicant’s argument that one would not be motivated to pick metformin as the secondary agent to develop an oral dosage form is not found persuasive because Fayad teach metformin as a secondary agent in an oral dosage form.  Applicant is reminded that the instant claims are broad and embrace the presence of additional active agents inclusive of the RYGB mimitic of Fayad.  Applicant’s argument that one would not be motivated to pick a delayed release form is similarly not persuasive because Fayad possess an embodiment drawn to delayed release as set forth in the rejection.  Therefore, the rejections over Fayad are properly maintained in modified form as necessitated by Applicant’s amendments.
	Regarding the rejections over Devane at pages 13-14, Applicant’s argument that it is instructive to consider the purpose of Devane is not found persuasive because Devane is indisputably in possession of enteric coated / delayed release metformin dosage forms.  The purpose of Devane is not germane.  Nor does Devane “teach away” from the normal use of metformin because it is immaterial what use Applicant intends for the claimed dosage forms.  
	Regarding the rejections over Kusaki a pages 14-16, Applicant’s conclusion that the rejection is hindsight is not found persuasive because the rejection relies upon knowledge present in the public domain.  Applicant’s conclusion that no one reference teaches all the limitations of claim 1 as currently amended as a whole is not found persuasive because it is the combined teachings of the prior art which render obvious EUDRAGIT S/L coated metformin having the properties as claimed.  Applicant’s citation to Example 4 of the specification is acknowledged but not found persuasive because the reported inferior performance of a 2.4% coating is expected in view of the express teaching of Kusaki that an enteric coating should be at least 3 wt%.  Therefore, the rejections over Kusaki are properly maintained in modified form as necessitated by Applicant’s amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633